Citation Nr: 1541516	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  09-30 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left shoulder disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel



INTRODUCTION

The Veteran had active service from June 1988 to March 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, determined that new and material evidence had not been received to reopen the claim for left shoulder disability.  

In his substantive appeal, the Veteran requested a Board hearing; however, he withdrew this request in a November 2009 statement.

In January 2013, the Board reopened and remanded the claim for additional development.  Unfortunately, the requested development has not been completed.    

Accordingly, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the January 2013 remand, the Board requested that the Veteran be provided with a VA examination.  In providing an etiology opinion, the examiner was to address the Veteran's assertions that he has experienced left shoulder symptoms since service, and was to set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since military service.  Also, in the opinion, the examiner was to specifically include a discussion as to whether any diagnosed disability(s) is consistent with the Veteran's competent and credible assertions that he hurt his left shoulder while participating in a game of football in service.  Finally, the examiner was to comment as to whether any post-service injury(s) discussed by the Veteran has contributed, or led, to the development of any diagnosed left shoulder disability(s).  The Board instructed that if the examiner finds that the Veteran's disability(s) is not related to his service, then he or she must provide a complete rationale upon which the opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing the opinion.

In April 2013, the requested VA examination was provided.  However, in support of the opinion that the left shoulder condition is less likely as not related to the military, the examiner simply stated that there is absolutely no evidence of a shoulder condition related to the military.  The examiner did not provide any of the information or discussion requested in the remand.

As the Board's January 2013 remand order has not been complied with, remand of the issue is necessary.  See Stegall v. West, 11 Vet. App 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  An opinion as to the etiology of the Veteran's left shoulder disability with the requested rationale must be provided.  Updated treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a qualified physician to determine the nature and etiology of any present left shoulder disorder.  The claims folder and a copy of this remand must be made available to, and reviewed by, the examiner.  All studies, tests, and evaluations deemed necessary by the examiner should be performed, and all results should be included in the examination report.  Consideration should be given to the Veteran's history and particularly to his statements regarding continuity of symptoms since service. 

Following a review of the record and an examination of the Veteran, the examiner should specify the nature of any current left shoulder disability and provide diagnoses for all identified disabilities.  The examiner should then express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any left shoulder disability had an onset in service or is otherwise related to the Veteran's military service.  In answering this question, the examiner should address the Veteran's assertions that he has experienced left shoulder symptoms since service, and should set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since military service. 

Also, in answering this question, the examiner should specifically include a discussion as to whether any diagnosed disability(s) is consistent with the Veteran's competent and credible assertions that he hurt his left shoulder while participating in a game of football in service.  The examiner should also comment as to whether any post-service injury(s) discussed by the Veteran have contributed, or led, to the development of any diagnosed left shoulder disability(s). 

If the examiner finds that the Veteran's disability(s) is not related to his service, then he or she must provide a complete rationale upon which his or her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion. 

2.  After completion of all requested and necessary development, review the record in light of the new evidence obtained.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




